          Case 1:21-cr-00391-LTS Document 23 Filed 06/14/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA                             :
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                :     OF FORFEITURE AS TO
                                                     :     MONEY JUDGMENT
KEVIN TURNER,                                        :
                                                     :     21 Cr. 391 (LTS)
                        Defendant.                   :     21 Mag. 925
                                                     :
----------------------------------                   x

               WHEREAS, on or about June 1, 2021, KEVIN TURNER (the “Defendant”) was

charged in an Information, 21 Cr. ____ (the “Information”), with narcotics conspiracy, in violation

of Title 21, United States Code, Section 846 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Information and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense charged in Count One of the Information, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS, on or about June 1, 2021, the Defendant pled guilty to Count One of

the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, a sum of money equal

to $5,000 in United States currency, representing proceeds traceable to the commission of the

offense charged in Count One of the Information; and
          Case 1:21-cr-00391-LTS Document 23 Filed 06/14/21 Page 2 of 4




               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5,000 in United States currency, representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the Defendant personally obtained;

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence; and

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney Benjamin Woodside Schrier, of counsel, and the Defendant, and his counsel, John Phillip

Buza, Esq., that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $5,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to the Money Judgment is final as to the Defendant,

KEVIN TURNER, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.

               3.     All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
          Case 1:21-cr-00391-LTS Document 23 Filed 06/14/21 Page 3 of 4




Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to the Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to the Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
          Case 1:21-cr-00391-LTS Document 23 Filed 06/14/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture as to the

Money Judgment may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:                                                                         05/31/2021___
       BENJAMIN WOODSIDE SCHRIER                                            DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, New York 10007
       (212) 637-1062

KEVIN TURNER



By:                                                                         June 1, 2021
       KEVIN TURNER                                                         DATE



By:                                                                         June 1, 2021
       JOHN PHILLIP BUZA, ESQ.                                              DATE
       Attorney for Defendant
       Konta, Georges, and Buza, P.C.
       233 Broadway, Suite 900
       New York, New York 10279

SO ORDERED:

   /s/ Laura Taylor Swain                                                    6/1/2020
HONORABLE LAURA TAYLOR SWAIN                                                DATE
UNITED STATES DISTRICT JUDGE
